IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                          NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED

GREEN EMERALD HOMES, LLC.,

             Appellant,

v.                                                     Case No. 5D18-0299

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR CREDIT SUISSE FIRST
BOSTON MORTGAGE SECURITIES CORP.,
CSAB MORTGAGE-BACKED PASS
THROUGH CERTIFICATES, SERIES 2006-3,
MARIA A. ADORNO, ET AL.,

             Appellees.
                                          /

Opinion filed June 22, 2018

Non-Final Appeal from the Circuit
Court for Seminole County,
Jessica J. Recksiedler, Judge.

Robin I. Frank, of Shapiro, Blasi,
Wasserman & Hermann, P.A., Boca
Raton, for Appellant.

Maureen B. Walsh, Sara F. Holladay-
Tobias, Emily Y. Rottmann, of
McGuirewoods LLP, Jacksonville, for
Appellee,    U.S.  Bank    National
Association.

No Appearance for other Appellees.


                              ON CONFESSION OF ERROR

PER CURIAM.
      Pursuant to Appellee’s Confession of Error, we reverse the trial court’s January

4, 2018 Order to Make Payments and remand this matter to the trial court for further

proceedings.



      REVERSED and REMANDED.



WALLIS, LAMBERT, AND EDWARDS, JJ., concur.




                                         2